Citation Nr: 1727839	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  12-34 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to September 14, 2016, and in excess of 50 percent thereafter, for service-connected anxiety disorder, not otherwise specified (NOS).

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for vertigo.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and November 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

This matter was previously before the Board in February 2015.  During the course of the appeal, in a February 2017 rating decision, the RO increased the Veteran's disability rating for his anxiety disorder, NOS, assigning a 50 percent rating effective September 14, 2016.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, the claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that in March 2017, the Veteran perfected an appeal on the issue of entitlement to an effective date earlier than January 30, 2017, for the award of a 10 percent evaluation of a service-connected scar above the right ear.  In his VA Form 9, the Veteran requested a Board hearing on this issue.  As the Veteran's hearing request is still pending, the Board will not address this issue at this time.

The issues of entitlement to service connection for headaches and vertigo, as well as entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 14, 2016, the Veteran's symptoms of anxiety disorder NOS most nearly approximated occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas or total occupational and social impairment.

2.  Since September 14, 2016, the Veteran's symptoms of anxiety disorder NOS have most nearly approximated occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas or total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to September 14, 2016, the criteria for an initial disability rating of 50 percent, but no higher, for service-connected anxiety disorder NOS, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9400 (2016).

2.  Since September 14, 2016, the criteria for service-connected anxiety disorder NOS in excess of 50 percent have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9400 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is satisfied that there has been substantial compliance with the February 2015 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Increased Initial Evaluation

Service connection for anxiety disorder, not otherwise specified (NOS), was initially granted in an August 2010 rating decision, at which time a 10 percent rating was assigned under 38 C.F.R. § 4.130, DC 9400, effective from June 23, 2008.  In a March 2016 rating decision, the effective date was changed to May 16, 2008.  In February 2017, the RO increased the rating assigned for anxiety disorder from 10 percent to 50 percent effective September 14, 2016.  The issue now before the Board is the question of whether an initial rating in excess of 10 percent is assignable for the period prior to September 14, 2016, and whether an initial rating in excess of 50 percent is assignable for the period on or after that date.  The Veteran contends that an increased rating is warranted as he experiences severe symptoms of his disability.
  
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be staged.  Fenderson, 12 Vet. App. at 119.

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

The Veteran's anxiety disorder, NOS, is currently evaluated under DC 9400, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the provisions for rating psychiatric disorders, a 10 percent disability rating requires evidence of the following:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent disability rating requires:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9400.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

VA had previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  This claim was originally certified to the Board after August 4, 2014.

Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  

In this case, the relevant medical evidence of record includes VA treatment records, as well as lay statements from the Veteran and his family members.  Following a review of the relevant evidence of record, the Board finds that the Veteran is entitled to a rating of 50 percent, but not higher, for the period prior to September 14, 2016.  However, he is not entitled to a rating in excess of 50 percent since September 14, 2016.

A.  Period prior to September 14, 2016

An October 2008 VA mental health outpatient note noted the Veteran was married and had a history of treatment for depression.  He reported experiencing an increase in anxiety over recent cancellations of medical appointments he had made to determine the cause of his symptoms of dizziness.  He denied having any problem with sleep or notable decrease in appetite.  He also denied having any substance abuse issues, as well as any suicidal or homicidal ideation.  Upon examination, the Veteran appeared fairly anxious and frustrated, but overall he was pleasant and cooperative during the interview.  He was casually dressed in seasonally appropriate clothing.  He was clean and generally well groomed.  He spoke with a normal rate, volume and articulation.  His mood was dysphoric, and his affect was congruent with his mood.  He was preoccupied with the discomfort of his symptoms of persistent dizziness.  He denied experiencing audiovisual hallucinations.  His judgment, insight, attention and concentration were all deemed fair.  His cognition appeared intact with no obvious deficits noted.  He was assessed with depression/anxiety related to a general medical condition and was assigned a GAF score of 58.

A November 2008 VA mental health attending note stated the Veteran was sleeping well at night but he had recurrent nightmares about shooting people and being chased.  Upon examination, the Veteran was casually dressed and made good eye contact.  He had no tics, tremors, dystonias, and showed no psychomotor agitation or slowing.  His thought process was linear, logical and goal-directed.  He denied experiencing suicidal or homicidal ideation, or any audio or visual hallucinations.  The VA examiner stated there were no apparent delusions or hallucinations.  He was assessed with a history of major depressive disorder, ruling out adjustment disorder with depressed mood and ruling out posttraumatic stress disorder (PTSD).  He was assigned a GAF score of 59-60.

A January 2009 VA mental health psychiatry progress note stated the Veteran reported experiencing continued depression with decreased energy, decreased sleep, and increased concern about his financial situation.  He denied any suicidal ideation.  The examiner noted that she was concerned that the Veteran continued to be depressed and would likely benefit from treatment of his depression.  However, she added that the Veteran was reluctant to start medications because of recommendations made by other providers.

A June 2009 VA mental health clinic stated the Veteran tried to get out every day to do yard work and play with the kids.  He stated he thought his anxiety symptoms were a little bit better with Sertraline medication.  He reported having good sleep.  He did note having a depressed mood in relation to his balance disturbance, but noticed it mostly when he cannot do something like ride a bike with his grandchildren.  He was assessed with major depressive disorder in partial remission, anxiety disorder NOS, and ruling out social anxiety disorder.  He was assigned a GAF score of 59-60.

An August 2009 VA mental health attending note stated the Veteran had passive thoughts of death but not an suicidal ideation or plan.  The Veteran stated his mood was low and his sleep, energy and appetite were all stable.  The Veteran tolerated an increase in his Zoloft, but he thought his dizziness may have worsened.  The Veteran did state that he thought the medication was helpful as he no longer had panic attacks.  He was assigned a GAF score of 55.

An October 2009 VA mental health attending note stated the Veteran reported worsening anxiety with a decrease in his Zoloft medication.  He stated that his generalized worries were increasing in frequency and panic symptoms have also intensified.

A December 2009 VA mental health attending note stated the Veteran's reports of continuing to have daily significant problems with dizziness which cause anxiety.  His sleep, appetite and energy were stable.  The Veteran denied experiencing suicidal ideations and did not have panic attacks.  He did complain of intermittent nightmares.  He also discussed having strong family support, noting that he had a daughter and grandchildren who live adjacent to him.  He was assigned a GAF score of 55.

In July 2010, the Veteran underwent a VA examination where he reported experiencing anxiety symptoms he described as nervousness, a pounding head, and dizziness.  He reported managing his hygiene every day, and he stated he had crying spells no more than once per month.  He reported feeling depressed from not being able to do things with his grandchildren such as riding a bicycle.  He stated his feelings of depression worsened since he quit working.  The Veteran stated that suicidal thoughts cross his mind about once per week.  He denied a plan of self-harm, adding that he is protected from this by his wife, kids and grandchildren.  The Veteran was married with one prior marriage ending in divorce.  He had three adult children and reported having a good relationship with them.  He also reported spending time with friends about once per week.  As for leisure pursuits, the Veteran reported spending time with his friends and family.  The Veteran stated his friends and family depend on him to do home repair projects such as plumbing, electrical work and carpentry.  The Veteran stated he enjoyed fishing but has only been able to go once because he has been building a new home since October 2009 and just recently moved into it.

Upon examination, the Veteran presented as clean, neatly groomed, and appropriately dressed in casual attire.  He was described as tense, rubbed his forehead often and had facial flushing.  His speech was spontaneous, clear and coherent.  He was cooperative and attentive to the VA examiner.  His affect was constricted, his mood was anxious, and he was noted to be easily distracted.  He was oriented to person and place, but stated the wrong time.  His thought process was noted to be tangential.  He had no delusions or hallucinations, understood the outcome of behavior, and was noted to have average intelligence.  With respect to insight, the VA examiner noted that the Veteran knew he had a problem.  The Veteran reported sleeping seven to eight hours per day but still did not feel rested in the morning.  The VA examiner noted that the Veteran did not show inappropriate behavior, did not have obsessive/ritualistic behavior, had good extent of impulse control, and was able to maintain minimum personal hygiene.  There was no presence of homicidal thoughts, but the Veteran had suicidal thoughts.  His remote, recent and immediate memory were each found to be normal.  He was also found to be capable of managing his financial affairs.  The VA examiner noted that the Veteran worked for 36 years in cable television and telephone line construction.  The Veteran reported having good working relationships, he had no work performance problems and his performance evaluations were good.  He stated he was never fired from a job and never left a job knowing he would be fired.  The Veteran stated he retired in 2008 due to balance problems.  

The Veteran was diagnosed with anxiety disorder NOS and was assigned a GAF score of 65.  The VA examiner noted that the Veteran did not report a significant level of social or occupational impairment.  He noted the Veteran maintained long-term employment with no significant or recurrent problems.  He had good performance evaluations and maintains a social support system.  He also reported having good and intact relationships with his family.  He summarized the Veteran's level of impairment as due to transient or mild symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.    

A September 2, 2010 VA psychiatry progress noted the Veteran's chief complaint of experiencing increasing anxiety and anxiety attacks.  He noted experiencing panic episodes, felt like he could not function, feeling like his "head will explode," and feeling shaky.  He also noted having trouble with going into Wal-Mart.  He noted his mood had been "pretty crappy" with some depressed mood and irritability.  He stated he was not sleeping well since being off nortriptyline medication.  He stated he had an adequate energy level and appetite, but his concentration was "not as good as it used to be."  The Veteran reported intermittent suicidal thoughts with thoughts of shooting himself, and he stated this last occurred within the past week.  He stated he stopped bringing his pocket pistol with him due to these thoughts.  He also reported experiencing nightmares two to three times per week.  He stated he experienced flashbacks and heard helicopters sometimes when they were not there.  He denied visual hallucinations or hearing voices.  He denied having any homicidal thoughts.  He reported recent stressors that included his wife's recent heart attack and death of both his mother-in-law and brother-in-law within the past three months.  He reported he last worked in 2008 prior to left rotator cuff surgery.  The examiner noted the Veteran would be admitted to the hospital.

A separate September 2, 2010 VA mental health triage note stated the Veteran presented to triage as a referral from the mental health clinic in order to obtain medical clearance prior to psychiatric hospitalization.  The Veteran complained of increasing anxiety and anxiety attacks.  He denied experiencing current thoughts of suicide or homicide, but reported having increasing suicidal thoughts over the past several months.  He specifically stated he "felt like pulling over to the side of the road, and shooting myself on Monday."  The Veteran was noted to have access to five firearms, and he also typically kept a gun in his car.  The Veteran endorsed increasing symptoms of depression, and he currently posed an increased risk for suicide.  He reported living with his wife of 21 years.  He was previously married for 16 years, which ended in divorce.  Upon examination, his mood was noted to be depressed and his affect was restricted.  He was adequately groomed, polite, cooperative, and interactive with the interview.  There was no evidence of psychomotor retardation or agitation.  His speech was spontaneous with normal rate, volume, prosody and articulation.  His language was fluent.  He was assigned a GAF score of 35.  The Veteran was discharged the following day.

A September 10, 2010 VA 7-day post discharge nursing phone assessment noted the Veteran's statements of endorsing having a past history of suicidal thoughts.  However, he stated that he was not suicidal before his September 2010 hospital admission and was not currently suicidal.  The Veteran stated he heard helicopters and jet engines which cause him "to have flashbacks of people screaming and on fire."  He denied experiencing visual hallucinations, but he did state that he had bad dreams about a plane crash that killed 11 people.  The Veteran expressed anger over being involuntarily admitted to a psychiatric unit the previous week, and he characterized the situation as a "big misunderstanding." 

A February 2011 VA mental health attending note stated the Veteran wanted to make clear he was "not suicidal and have not been suicidal."  He then presented a letter he wrote to VA describing his disagreement with his recent hospital admission for inpatient psychiatric care.  The Veteran stated he had been depressed since retiring in May 2008.  The Veteran stated that chronic headaches and balance issues led to his early retirement.  He stated he spent time with his grandchildren and worked on carpentry projects for his family.  He stated his mood continued to be "up and down."  He felt his mood was worse after his involuntary psychiatric admission.  He also stated he will hear jet engines at night and his hypervigilant in the daytime, hearing helicopters before others can see them come into view.  The VA examiner noted the Veteran showed an improved mood, he denied suicidal or homicidal ideation, and also denied auditory or visual hallucinations.  He also denied use of illicit substances.

Upon examination, the Veteran was noted to be dressed casually.  He was talkative and slightly irritable and guarded at the beginning of the interview, but he became more at ease as the interview progressed.  He was cooperative and calm.  He was alert and oriented to time, place, person and situation.  He spoke at a normal rate, volume, tone, and articulation, with no dysprosody and no receptive/expressive impairments.  His thought processes were linear, logical and goal-directed.  There were no delusions evident, no preoccupations, and the Veteran denied audiovisual hallucinations.  His memory was grossly intact.  His mood was noted to be euthymic with a few bright moments toward the end of the interview.  Both his insight and judgment were fair, his impulse control was good, and he denied any suicidal or homicidal ideation or plan.  He was assigned a GAF score of 60-65.

An April 2011 VA social work note stated the Veteran experienced panic attacks which happen in stores.  He was assigned a GAF score of 72.

A May 2011 VA primary care note stated the Veteran was positive for depression and anxiety, but he experienced no suicidal ideation, no memory loss, no hallucinations, and no delusions.

A July 2011 VA psychology note stated the Veteran was alert, oriented and cooperative.  His mood was "alright."  His affect was euthymic, full-range and non-labile.  He credibly denied experiencing any suicidal or homicidal ideation, with intent or plan.  His thought processes were logical and linear.  His thought content was appropriate and did not reveal any obsessions, hallucinations, illusions, paranoia or delusions.  His hygiene and grooming were good.  His speech rate, rhythm and tone were within normal limits.  His eye contact was good and the Veteran appeared open and honest regarding the nature of his problems.  His attention and concentration were good, and his judgment and insight appeared to be good.  His memory, cognitive status and attention were intact.  He was assigned a GAF score of 61.

An October 2011 VA treatment record noted the Veteran experienced no depression, no anxiety, no suicidal ideation, no memory problems, no hallucinations and no delusions.

A July 2012 VA psychology note stated the Veteran was drinking more to cope with relational stressors.  Upon examination, the Veteran was alert, oriented to four spheres and cooperative.  His mood was noted to be "rough" and affect was dysphoric.  The Veteran denied suicidal ideation or plan.  He had an occasional passive thought that was brief and fleeting.  He denied any homicidal ideation or plan.  His thought processes were logical and linear.  His thought content was appropriate and did not reveal any obsessions, hallucinations, illusions, paranoia or delusions.  His hygiene and grooming were good.  His speech rate, rhythm and tone were within normal limits.  His eye contact was good.  The patient appeared open and honest regarding the nature of his problems.  His attention and concentration were good, as well as his judgment and insight.  His memory, cognitive status and attention were intact.  He was assigned a GAF score of 61.

In an August 2012 VA social work note, the Veteran described his marriage of 23 years as "not the best."  He reported experiencing conflict with his wife regarding how often the grandchildren visit.  He reported drinking more to cope with the conflict.  The Veteran denied having any friends and stated his family members "use him."  He stated that he had a couple of veteran friends he speaks to infrequently.  The Veteran reported experiencing his last panic attack three weeks ago.  

A January 2013 VA primary care note stated the Veteran was positive for depression and positive for anxiety.  There was no suicidal ideation, no memory problems, no hallucinations and no delusions noted.  The Veteran was noted to be taking Zoloft and was doing fair.  Suicide, depression and alcohol screening tests were each negative.

An April 2013 VA mental health consult noted the Veteran wanted to receive psychotherapy for depression.  Upon examination, he was dressed neat, casually groomed, friendly and cooperative.  His eye contact and rapport were good.  He was alert and oriented.  His psychomotor activity was within normal limits.  His speech was clear, relevant, spontaneous and coherent with normal rate and prosody.  His thought processes were linear and goal-directed.  His mood was depressed and his affect was euthymic.  There were no perceptual disturbances noted, no hallucinations and no delusions.  The Veteran denied experiencing suicidal or homicidal ideation, intent or plan.  He was assigned a GAF score of 58.

At his November 2014 Board hearing, the Veteran testified to having increasing symptoms of anxiety, nightmares and panic attacks that happen one to possibly three times per week.  The Veteran also reported having marital problems.  He also testified to having problems understanding complex commands and experiencing memory problems.

A January 2015 VA social work note stated the Veteran had attended a few family gatherings for the holidays but did not attend all of them due to conflicts with some people who were attending.  He expressed issues with his finances due to spending too much money on his grandchildren and pressures from the expenses from his house.

VA social work notes dated in March 2015 stated the Veteran's daughter had him arrested for sexual battery following an incident at her home, but the case against him was subsequently dismissed.  He had recently moved back in with his wife.

A June 2015 VA social work note stated the Veteran was in a positive mood.  He and his wife and sister had returned from a trip to visit another sister in Virginia and visit some cities.  He stated his relationship with his wife continues to be a source of stress from time to time, but he was adjusting.

An October 2015 VA social work note stated the Veteran was excited at the progress he was making at building his shop/home.  He stated he was more than halfway finished and did most of the work himself.  He continued to report having some problems with relationships.  He stated he almost became involved with a person who was married but broke it off before the relationship began.

A June 2016 VA social work note stated the Veteran discussed recent activities he had been doing such as working on his house and taking a trip with his wife for their anniversary.  He stated he did not enjoy the trip very much and noticed he was feeling more depressed.  He stated he did not feel happy and nothing seemed to make him feel that way.  He stated having little interest in doing things, and he feels down and depressed.  He also reported sleeping less and having interrupted sleep.

Here, following a review of the evidence of record, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran's anxiety disorder warrants a 50 percent rating, but no higher, for the period prior to September 14, 2016.  

In so concluding, the Board has considered VA treatment records which document the Veteran's longstanding symptoms of depression and anxiety, which he has controlled with medication.  VA treatment records as early as August 2009 also documented the Veteran's reports of experiencing panic attacks which he was also controlling with medication.  The rating schedule for mental disorders does not permit the Board to account for the ameliorating effects of medication in determining whether an increased disability rating is warranted.  See Jones v. Shinseki, 26 Vet.App. 56 (2012); 38 C.F.R. § 4.130.  Thus, the Board finds that given consistent complaints and notations of depression and panic attacks, and the use of medication, the criteria for a 50 percent rating is more closely approximated.  

The Board does not find that the criteria for a 70 percent rating are met or more closely approximated for this period.  The Veteran's GAF scores during this period of time are reflective of mild to moderate symptoms.  Further, the Veteran has reported experiencing recurring interpersonal conflict with his second wife - which included a period of time in which they apparently lived apart - and daughter.  The Board notes that these documented symptoms most closely align with the criteria for a 50 percent disability rating, but no higher.

The evidence does not show the Veteran had occupational and social impairment with deficiencies in most areas.  The evidence does not show he has had any problems with speech, and VA examiners have consistently determined that his judgment was deemed fair or good.  

The medical evidence does show that the Veteran was involuntarily admitted for psychiatric care for a roughly one-day period in September 2010.  The records noted the Veteran's reports of suicidal ideation and indicated he was experiencing serious psychological impairment.  However, subsequent treatment records document the Veteran's disagreement with the decision by VA treatment providers to hospitalize him, characterizing it as the result of a "big misunderstanding."  Treatment records also document his adamant denial that he was ever suicidal.  Suicidal ideation is listed as one of the symptoms contemplated by the 70 percent rating criteria, but "the presence or lack of evidence of a specific sign or symptom listed in the evaluation criteria is not necessarily dispositive of any particular disability level."  Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 722, 2017 WL 2200746, at 9 (Vet. App. May 19, 2017); Mauerhan, 16 Vet. App. at 440-41.

Viewed in light of the entire evidence of record during this period, the Board finds that the symptomatology described during this period in September 2010 was not indicative of the Veteran's overall level of impairment during the appeal period. 

The Veteran has shown some difficulty in establishing and maintaining effective work and social relationships; however, the level of impairment is contemplated in his 50 percent rating and is not productive of occupational and social impairment with deficiencies in most areas.  The evidence shows that the Veteran was married to his second wife for more than two decades during this appeal period and was involved in the lives of his children and grandchildren.  While he no longer worked, VA treatment records show that he occupied himself with work around his house as well as activities with multiple veteran service organizations.  He also has stated that family and friends depend on his ability to do plumbing, electrical work and carpentry for them.

Based on the foregoing, the Board finds that prior to September 14, 2016, the overall symptomatology associated with the Veteran's anxiety disorder NOS more closely approximated the schedular criteria required for the 50 percent disability rating.  While the Veteran's reports of occupational impairment and worsening symptomatology are considered in the rating criteria for higher evaluations, the Board finds that such symptoms as noted during this period are not of such a severity or frequency so as to more nearly approximate a higher rating.  Therefore, the Board finds that, in the absence of more severe symptomatology more nearly approximating such ratings, the Veteran is not entitled to a rating in excess of 50 percent.  As the criteria for the next higher, 70 percent rating are not met, it logically follows that the criteria for even higher rating - 100 percent - are likewise not met.

B.  Period beginning September 14, 2016

In a February 2017 rating decision, the Veteran was assigned a 50 percent disability rating effective September 14, 2016.  However, the Board finds that the Veteran's anxiety disorder NOS does not warrant a rating higher than 50 percent for this period.

On September 14, 2016, the Veteran underwent a VA mental disorders examination where he was noted to have a progression of his diagnosed anxiety disorder NOS, recharacterized as "other specified trauma and stressor-related disorder."  The examiner summarized the Veteran's level of occupational and social functioning as due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examination report noted the Veteran has been married to his current wife for 26 years.  They separated for two years but moved back together one year ago.  The Veteran described the relationship as "stormy" and attributed this to stubbornness on both sides.  The Veteran stated he passed most of his time maintaining his five-acre property and doing various projects on it.  He stated he enjoyed fishing but did not go regularly.  He denied having any friends, stating that he had sporadic contact with various people in his community.  He stated that he speaks with his older child once per month and meets face-to-face every two months or so.  He belongs to three veteran service organizations and served as an officer for two of them.  He stated he did not cultivate relationships with the other members outside of the meetings.  He stated he quit working in 2008 as a lineman after he hurt his shoulder.  He described his mood as predominantly sad and dysphoric.  He sometimes has an urge to cry but stated he was blocked from doing so.  He endorsed regular passive thoughts of suicide, but he denied experiencing homicidal ideation.  He stated having temper problems including verbal altercations with various relatives and strangers.  He denied any audiovisual hallucinations.  The VA examiner noted symptoms that include depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

The VA examiner concluded that the Veteran had mild to moderate impairment of his "on-the-job social functioning."  His routine interaction with others was appropriate but he tends to keep himself at arm's length.  He often feels ill-used by others and was vulnerable to inappropriate temper outbursts.  Because of these issues, the VA examiner stated the Veteran would likely struggle in jobs that involved working closely with others.  Despite his complaints of difficulty with concentration, the VA examiner noted that the Veteran has been able to successfully complete various kinds of projects for himself and others.  He was also noted to drive and shop without notable problems.  He would be vulnerable to on-the-job anxiety that would likely erode his productivity.  He would also struggle to manage his anxiety in moderate to high-stress jobs.  His anxiety would also keep him from functioning well at loud or bustling work sites.  The VA examiner concluded the Veteran would function best at low stress jobs that allowed him to work alone or nearly alone in a tranquil environment.  

A February 2017 VA social work note stated the Veteran felt his wife was trying to improve communication skills with him, and he was trying to improve as well.  He reported experiencing a decline in headaches that he attributed to less stress.

Having carefully considered all the evidence of record in light of the applicable rating criteria, the Board finds that the overall symptomatology and level of impairment for the period since September 14, 2016 does not more closely approximate those indicative of a 70 percent rating.  An initial evaluation in excess of 50 percent for this appeal period is not warranted.  38 C.F.R. § 4.7.  

The Veteran has endorsed experiencing suicidal ideation during this period, interpersonal conflict with his wife and a lack of friendships.  The Board notes that suicidal ideation is listed as one of the symptoms contemplated by the 70 percent rating criteria, but "the presence or lack of evidence of a specific sign or symptom listed in the evaluation criteria is not necessarily dispositive of any particular disability level."  Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 722, 2017 WL 2200746, at 9 (Vet. App. May 19, 2017); Mauerhan, 16 Vet. App. at 440-41.  Rather, the overall evidence does not show that the symptoms experienced by the Veteran impact his social and occupational functioning to the extent that demonstrates deficiencies in most areas. 

The evidence does not show any findings of near-continuous panic attacks during this period.  The medical evidence during this period also does not reflect that the Veteran has experienced obsessional rituals which interfere with his routine activities.  Similarly, his speech has not been found to be intermittently illogical, obscure, or irrelevant during the period on appeal.  The record also shows that the Veteran was able to maintain his personal appearance and hygiene.

When considering the Veteran's symptoms in total, the Board finds that they do not result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  In this regard, the Board finds the opinion of the September 2016 VA examiner to be particularly probative, as his assessment of the level of occupational and social impairment experienced by the Veteran took into account the examination of the Veteran, his reported symptoms, and his past medical history.  Overall, during the appeal period, the Board finds that the weight of the credible evidence demonstrates that the Veteran's symptomatology does not exceed the schedular criteria for the 50 percent disability rating.  An evaluation in excess of 50 percent is not warranted. 

The Board has considered the statements of the Veteran and his family members as to the extent of his symptoms during the respective appeal periods in question.  They are certainly competent to report that the Veteran's symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  While the Veteran and his family members are competent to report that his symptoms are worse, the training and experience of medical personnel makes the medical findings found in treatment notes and examinations more probative as to the extent of the disability.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

The Board notes neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, the Board finds that a rating of 50 percent, but no higher, for anxiety disorder NOS for the period prior to September 14, 2016, is warranted.  The Board further finds that since September 14, 2016, a schedular evaluation in excess of 50 percent is not warranted.


ORDER

Prior to September 14, 2016, entitlement to a disability rating of 50 percent, but no higher, for anxiety disorder NOS is granted, subject to the laws and regulations governing the award of monetary benefits. 

Since September 14, 2016, entitlement to a disability rating in excess of 50 percent for anxiety disorder NOS is denied. 


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claims. 

In July 2010, the Veteran was afforded a VA examination which noted his complaints of headaches and symptoms of dizziness.  The examiner stated that the Veteran's headaches appeared to be occipital neuralgia and/or tension headaches.  Further, the examiner stated that the Veteran's dizziness was brought on by vestibular dysfunction.  However, the examiner stated it was unclear whether the vestibular dysfunction was caused by the Veteran's reports of an in-service motor vehicle accident in March 1970.  The examiner did not provide an explanation for this conclusion. 

In August 2011, the Veteran was afforded a VA traumatic brain injury (TBI) examination which noted his complaints of daily headaches on the right side of his head and poor balance since May 2008 surgery to his right rotator cuff.  However, the examiner does not provide any etiology opinion on the conditions.

In February 2015, the Board remanded the Veteran's service connection claims to afford the Veteran a new VA examination with opinion.  

In September 2016, the Veteran underwent a VA examination where he was diagnosed with chronic headaches.  The VA examiner reported the headaches were diagnosed as a chronic tension-like headache on November 8, 2009.  The VA examiner also noted that vertigo was initially diagnosed as a vestibular condition on November 2, 2009.   The VA examiner concluded that it was less likely than not that either the Veteran's vertigo or headache conditions were related to the in-service activity.  In support of this conclusion, the VA examiner stated that vertigo did not occur until 2009 and the onset of the Veteran's headaches was May 2008, while the Veteran was released from service on December 21, 1970.  The VA examiner further stated that it was less likely than not that either the vertigo or the headaches, which were well-evaluated and documented, had an association with the motor vehicle accident that occurred 38 years prior to the onset of headaches or dizziness.

The September 2016 VA examiner's opinions are inadequate to adjudicate the Veteran's respective service connection claims because the examiner bases her conclusion that the Veteran's respective disabilities were not formally diagnosed until decades after the Veteran's in-service motor vehicle accident.  Further, the VA examiner does not provide any meaningful explanation for why the Veteran's reports of headaches and dizziness since the motor vehicle accident could be related to the in-service event other than the fact that the respective conditions were not formally diagnosed until 2008 and 2009.  As such, remand is needed for more responsive VA opinions.

The claim for TDIU is inextricably intertwined with the claims for increased rating.  See Harris v. Derwinski, 1 Vet. App. 180 (1992).  As further development is being ordered, the issue of entitlement to a TDIU will be deferred pending completion of the development ordered. 

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since February 2017.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  Then return the Veteran's claims file to the VA examiner who evaluated the Veteran in September 2016 or another qualified VA examiner for more detailed and responsive opinions regarding the relationship between the Veteran's diagnosed headaches and vertigo and his active duty service.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary.  The claims folder and copies of all pertinent records should be made available to the examiner.  Following a review of the relevant evidence, the examiner must address the following questions:

(a)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's diagnosed headache condition had its clinical onset in service or is otherwise related to the Veteran's active duty service? 

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's vertigo had its clinical onset in service or is otherwise related to active duty service? 

The examiner is asked to specifically comment on the Veteran's assertions that he has experienced symptoms of headaches and dizziness since a March 1970 motor vehicle accident in service.  In attempting to comment on this determinative issue of causation, the September 2016 VA examiner impermissibly relied seemingly exclusively on the absence of indication of actual treatment for either symptoms of headaches or dizziness during the Veteran's active duty service, such as would be reflected in actual treatment records (STRs).  Further, the VA examiner provided no explanation for the rationale that the period of time between the Veteran's in-service motor vehicle accident and his formal diagnoses of headaches and vestibular condition weighed against findings that either disabilities were related to active duty service.  

The examiner must provide reasons for each opinion.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why a definitive opinion cannot be provided and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  After conducting any other development deemed necessary, readjudicate the Veteran's claims.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


